Citation Nr: 1418497	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease and atrial fibrillation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1949 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for rheumatoid arthritis, a digestive condition, posttraumatic stress disorder, headaches, a back condition, and a left shoulder condition, in addition to the issues of entitlement to a total disability rating based on individual unemployability and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for glaucoma, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally claimed service connection for ischemic heart disease based on exposure to Agent Orange in Vietnam.  His service in Vietnam was confirmed, therefore exposure is conceded.  

He had a VA examination in July 2011.  The examiner concluded that he did not possess a diagnosis of ischemic heart disease.  In response to this, the Veteran submitted an October 2011 statement from his cardiologist, Dr. G.  The cardiologist stated he had treated the Veteran for the past four years.  He further stated that the Veteran had clinical diagnoses of hypertension with hypertensive heart disease, dyslipidemia, paroxysmal atrial fibrillation, asthma, and diabetes.  He continued that the Veteran possessed documented plaque disease in his carotid arteries and "presumed ischemic heart disease, given his hypertensive heart disease diastolic dysfunction and hypertension and also clinical symptoms consistent with such disease."   

The Veteran's representative recently submitted an April 2014 statement suggesting a link between the Veteran's atrial fibrillation and his service connected asthma and diabetes conditions.  Included with this statement are articles from the internet that support the assertions. 

He thus needs a new, adequate examination to consider the statement of his cardiologist as well as offer an opinion as to the etiology of his atrial fibrillation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the RO did not attempt to obtain any outstanding records from Dr. G. after he submitted his statement that indicated he had treated the Veteran for the prior four years.  Once his statement was submitted, VA was on notice that there were additional records that may be applicable to the Veteran's claim and should have attempted to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore the RO should send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, with regards to Dr. G., and then contact him regarding submission of outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and provide him VA Form 21-4142, Authorization and Consent to Release Information to the VA.  Inform him that records from Dr. G were not obtained subsequent to receiving his statement indicating that he was the Veteran's treating cardiologist for the previous four years.  Advise the Veteran that he may submit such records if he so chooses.  Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be documented in the claims file and the Veteran notified.  

2. Then schedule the Veteran for a VA examination for his heart disabilities.  The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.

The examiner must first indicate whether the Veteran suffers from ischemic heart disease.  If he or she concludes that the Veteran does not, comment must be made on the statement of Dr. G which indicated the Veteran had "presumed ischemic heart disease." 

The examiner then should provide an opinion on whether it is at least likely as not (at least a 50 percent probability) that the Veteran's atrial fibrillation is either caused or aggravated by his service-connected asthma or diabetes conditions.  Consideration should be given to his use of corticosteroids.

Finally, indicate whether the Veteran possesses any other disabilities of the heart.  For each condition found provide an opinion on whether it is at least likely as not (at least a 50 percent probability) that the disability was incurred in service, or is otherwise related to service.  Alternatively, provide an opinion on whether it is at least likely as not (at least a 50 percent probability) that the condition was caused or aggravated by his service-connected asthma or diabetes conditions.  

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 








action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



